Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Nathaniel Norris, Appellant                            Appeal from the 76th District Court of
                                                        Morris County, Texas (Tr. Ct. No.
 No. 06-16-00153-CR         v.                          11,424CR).        Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment nunc pro tunc to reflect that
appellant was convicted under Section 22.011 of the Texas Penal Code, instead of Section 22.11.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Nathaniel Norris, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED APRIL 27, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk